Name: Commission Regulation (EEC) No 1141/83 of 11 May 1983 authorizing the additional acidification of wine originating in certain parts of wine-growing zones C II and C III (b) from the 1982 wine harvest
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 124/ 18 Official Journal of the European Communities 12. 5 . 83 COMMISSION REGULATION (EEC) No 1141/83 of 11 May 1983 authorizing the additional acidification of wine originating in certain parts of wine-growing zones C II and C III (b) from the 1982 wine harvest THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3082/82 (2), and in particular Article 34 (4) thereof, Whereas Article 34 (2) of Regulation (EEC) No 337/79 provides that, in years when climatic conditions have been exceptional , additional acidification may be authorized up to a limit of 1,50 grams per litre expressed in tartaric acid, or 20 milliequivalents, for wines originating in wine-growing zones C II, C III (a) and C III (b) ; whereas such additional acidification must be carried out in the installations of the person who used the grapes and grape must from which the wines originated ; Whereas exceptional climatic conditions were expe ­ rienced in certain parts of the abovementioned wine ­ growing zones, which have resulted in the total acidity being lower than normal ; whereas it is necessary therefore to authorize additional acidification for wines originating in the abovementioned parts of those zones ; Whereas Article 9 of Council Regulation (EEC) No 338/79 of 5 February 1979 laying down special provi ­ sions relating to quality wines produced in specified regions (3), as last amended by Regulation (EEC) No 2145/82 (4), provides that the conditions and limits within which the acidification of certain products may take place and the procedure whereby authorization may be granted are those laid down in Article 34 of Regulation (EEC) No 337/79 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 1 . The additional acidification referred to in Article 34 (2) of Regulation (EEC) No 337/79 is hereby authorized for wines originating in the following departments :  Gard,  HÃ ©rault,  Aude,  Pyrenees Orientales,  Bouches-du-Rhone,  Var,  Vaucluse,  Corse du Sud,  Haute Corse. and in the parts of the departments of Ardeche and DrÃ ´me situated in wine-growing zone C II . 2 . The operation referred to in paragraph 1 may be carried out only under the supervision of an oenologist or technician approved by the Member State concerned . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 May 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 326, 23 . 11 . 1982, p. 1 . ( 3) OJ No L 54, 5 . 3 . 1979 , p. 48 . (4 OJ No L 227, 3 . 8 . 1982, p. 6 .